
	
		II
		110th CONGRESS
		2d Session
		S. 3165
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To develop a plan to share military and special use
		  airspace along the eastern seaboard with commercial air traffic, to provide
		  adequate resources for the FAA New York Integration Office, to establish an
		  Aviation Traveler Task Force, and to design a notification system to alert
		  passengers of potential service disruptions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Summer Travel Delay Prevention
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Flight delays and
			 cancellations hit all time highs at major airports nationwide during the summer
			 of 2007, when—
				(A)20 percent more
			 passengers were affected by flight delays than were affected during the
			 previous summer;
				(B)nearly 621,000
			 flights were delayed, an increase of 15 percent compared with approximately
			 539,000 delayed flights in the summer of 2006;
				(C)such delays
			 lasted an average of 60 minutes, a 7 percent increase from the average length
			 of flight delays in the previous summer;
				(D)flight
			 cancellations increased to 48,000, from 37,000 in the summer of 2006, affecting
			 nearly 3,200,000 passengers; and
				(E)on board tarmac
			 delays lasting at least 1 hour increased by 25 percent compared with the summer
			 of 2006, affecting over 2,000,000 passengers.
				(2)The Inspector
			 General of the Department of Transportation—
				(A)identified the
			 New York area as 1 of 3 saturation points across the country that impacted
			 delays nationwide;
				(B)reported that the
			 biggest airspace bottlenecks during the summer of 2007 were at the 3 major New
			 York area airports and the surrounding airspace, accounting for more than
			 1/3 of the flight delays nationwide; and
				(C)after analyzing
			 the likelihood of having more or less delays at 5 of the busiest airports based
			 on current traffic and existing systems, determined that the significant
			 increase in the peak travel schedule at LaGuardia Airport in the summer 2008
			 has the potential to worsen delay conditions.
				(3)The 3 airports in
			 the New York area, Kennedy Airport (JFK), LaGuardia Airport, and Newark Liberty
			 Airport—
				(A)are the 3 worst
			 airports across the country in terms of on-time arrivals, with only 59 percent
			 of flights arriving on time at JFK and LaGuardia;
				(B)are anticipated
			 to experience massive delays in the summer of 2008; and
				(C)have a ripple
			 effect on the national airspace system.
				(4)Between October
			 2006 and July 2007 at JFK, average daily operations increased by 23 percent and
			 arrival delays of more than 1 hour increased by 114 percent, to more than
			 2,300.
			(5)The Federal
			 Aviation Administration estimates that the number of passengers on commercial
			 aircraft will increase by 36 percent between 2007 and 2015, to a total of
			 1,000,000,000 passenger trips.
			(6)Next generation
			 air traffic control technology has the ability to significantly improve
			 congestion problems, but the Federal Aviation Administration has repeatedly
			 delayed its implementation, currently estimated to take place in 2025, 11 years
			 later than originally predicted.
			(7)In addition to
			 technology improvements, proven tools are available to reduce airspace
			 congestion and address the massive delays.
			(8)During the
			 Thanksgiving holidays in 2007, military airspace off the East Coast was opened
			 for commercial use, significantly reducing holiday delays and congestion by
			 creating an additional lane for traffic.
			(9)Empowering a
			 director to oversee and coordinate operations in congested airspace has
			 effectively reduced delays in South Florida, where some air carriers improved
			 arrival performance by 44 percent and reduced delays lasting more than 90
			 minutes by 69 percent.
			3.Plan for sharing
			 military and special use airspaceThe Administrator of the Federal Aviation
			 Administration, in consultation with the Secretary of Transportation and the
			 Secretary of Defense, shall develop—
			(1)a plan to open up special use airspace for
			 additional lanes of air traffic at specific choke points during the summer of
			 2008; and
			(2)a permanent plan to share the military
			 airspace off the eastern coast of the United States, which—
				(A)creates a corridor for commercial flights
			 seeking to avoid inclement weather or excessive air traffic; and
				(B)provides for
			 immediate reclamation of such airspace by the Department of Defense in the
			 event of a national emergency.
				4.New York
			 Integration Office
			(a)Budget
			 authorityThe Director of the New York Integration Office of the
			 Federal Aviation Administration is authorized to transfer any amounts
			 appropriated for the operations of such office to any function that the
			 Director determines to be necessary to carry out any flight delay reduction
			 project involving the airspace in the New York-New Jersey region.
			(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Federal Aviation Administration such sums
			 as may be necessary to carry out the responsibilities of the New York
			 Integration Office, including hiring necessary support staff.
			5.Aviation
			 Traveler Task Force
			(a)FindingsCongress
			 makes the following findings:
				(1)While aircraft
			 safety should be a top priority for the Federal Aviation Administration and air
			 carriers, compliance with Federal safety regulations should not come at the
			 expense of passenger convenience.
				(2)One of the chief
			 complaints of customers left stranded during April 2008 by massive
			 cancellations was the lack of notification about the status of their
			 flights.
				(3)Commercial air
			 flight cancellations were announced with little advance notice, causing many
			 travelers to discover that their flight was cancelled after they arrived at the
			 airport.
				(4)Air carriers have
			 also reduced the number of flights on their schedules, which has frustrated
			 consumers’ attempts to find replacement flights on other air carriers.
				(b)EstablishmentThe
			 Administrator of the Federal Aviation Administration shall establish an
			 Aviation Traveler Task Force, comprised of Federal Aviation Administration
			 employees and representatives of the commercial aviation industry.
			(c)FunctionsThe
			 Aviation Traveler Task Force shall—
				(1)clarify
			 interpretations of safety directives issued by the Federal Aviation
			 Administration with which air carriers will soon need to comply;
				(2)develop
			 contingency plans in the event that additional aircraft—
					(A)are found to be
			 out of compliance with such safety directives; and
					(B)need to be
			 grounded;
					(3)generate ideas
			 for the best way to notify passengers on a massive scale that their flights
			 have been cancelled; and
				(4)design a
			 notification system to alert passengers of potential service
			 disruptions.
				(d)Inspection
			 plansThe Administrator of the Federal Aviation Administration
			 shall ensure that any standardized plan to perform inspections of commercial
			 aircraft includes a plan to reduce groundings and other consequences resulting
			 from such inspections.
			
